DETAILED ACTION

1.	Claims 1-20 are presented for consideration.

Response to Arguments

Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.

2.	As per remarks, Applicants’ argued that (1) Network status information as disclosed by Djukic, however, does not appear to comprise configuration data and customer provisioning data for an SDN local access element.

	As to point (1), the specification, paragraph 0016, discloses the configuration data and customer provisioning data includes enough information regarding line upstream and downstream speeds and the types of services delivered to the customer equipment.  In this case, Djukic discloses collecting network status information which includes network measurements from network components such as channel quality indicator (CQI) measurements from user equipment (UE) [ i.e. broadly interpreted as enough information regarding line upstream and downstream speed as argued ] [ paragraph 0032,and 0039 ], and in paragraph 0039, Djukic discloses provisioning involves setting up the forwarding element base (FIB) on the routers so that they forward the traffic in a way that achieves .

3.	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Djukic does not specifically disclose the initializing the local access element with configuration data and customer provisioning data to provide a service to the customer premises, however, Garcia Osma discloses notifying, by said OLT, a SDN controller installed at said Internet service provider infrastructure and sending, by the OLT, an event activating a temporary vCPE installed within the Internet service provider infrastructure, connecting, by the . 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 5, 9, 10, 11, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Djukic et al. [ US Patent Application No 2015/0188837 ], in view of Garcia Osma et al. [ US Patent Application No 2019/0166415 ].

5.	As per claim 1, Djukic discloses the invention as claimed including method, comprising:

Djukic does not specifically disclose
initializing by the software defined networking local access element, the software defined networking local access element with the configuration data and customer provisioning data to provide service to the customer premises.
Garcia Osma discloses
initializing, by the software defined networking local access element, the software defined networking local access element with the configuration data and customer provisioning data to provide service to the customer premises [ i.e. instantiation and activation of a CPE and configure to provide connectivity to said user ] [ paragraphs 0013, 0025, and 0043 ].
It would have been obvious to a person skill in the art before the effective filing date to combine the teaching of Djukic, and Garcia Osma because the teaching of Garcia Osma would enable to provide means to subscriber and activate Fiber to Home services in real time using SDN capabilities at an operator’s customer portal [ Garcia Osma, paragraph 0001 ].



7.	As per claim 5, Djukic discloses wherein the sending is performed automatically in response to the software defined networking local access element connecting to the equipment [ i.e. provisioning router ] [ paragraphs 0039, and 0127 ].

8.	As per claim 9, Djukic discloses wherein the equipment located at the customer premises comprises a router [ paragraph 0039 ].

9.	As per claims 10, and 11, they are rejected for similar reasons as stated above in claims 1, and 2.

10.	As per claim 14, it is rejected for similar reasons as stated above in claim 5.

11.	As per claim 18, it is rejected for similar reasons as stated above in claim 9.

12.	As per claim 19, it is rejected for similar reasons as stated above in claim 1.

13.	Claims 3, 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Djukic et al. [ US Patent Application No 2015/0188837 ], in view of Garcia Osma et al. [ US Patent Application No 2019/0166415 ], and further in view of Banikazemi et al. [ US Patent Application No 2016/0344624 ].

14.	As per claim 3, Djukic in view of Garcia Osma does not specifically disclose wherein the sending is performed periodically.  Banikazemi discloses wherein the sending is performed periodically [ paragraphs 0046, and 0055 ].  It would have been obvious to a person skill in the art before the effective filing date to combine the teaching of Djukic, Garcia Osma and Banikazemi because the teaching of Banikazemi would enable to improve the management of unreachable OpenFlow (OF) rules [ Banikazemi, paragraph 0003 ].

15.	As per claim 4, Banikazemi discloses wherein the sending is performed randomly [ paragraphs 0046, and 0055 ].

.

17.	Claims 6, 7, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Djukic et al. [ US Patent Application No 2015/0188837 ], in view of Garcia Osma et al. [ US Patent Application No 2019/0166415 ], and further in view of Hamdi et al. [ US Patent Application No 2016/0154715 ].

18.	As per claim 6, Djukic in view of Garcia Osma does not specifically disclose prior to the retrieving, detecting, by the software defined networking local access element, a disruption in a connection between the software defined networking local access element and a software defined networking controller in a core network.  Hamdi discloses prior to the retrieving, detecting, by the software defined networking local access element, a disruption in a connection between the software defined networking local access element and a software defined networking controller in a core network [ i.e. detect failure ] [ Abstract; and paragraph 0021,  ].  It would have been obvious to a person skill in the art before the effective filing date to combine the teaching of Djukic, Garcia Osma, and Hamdi, because the teaching of Hamdi would enable to provide a failover system for access point information handling systems controllers [ Hamdi, paragraph 0001 ].



20.	As per claim 15, it is rejected for similar reasons as stated above in claim 6.

21.	As per claim 16, it is rejected for similar reasons as stated above in claim 7.

22.	As per claim 20, it is rejected for similar reasons as stated above in claim 6.

Allowable Subject Matter

s 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

24.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Puranik et al. [ US Patent Application No 2017/0357528 ] discloses the service data is forwarded to user devices at the customer premises to provide the service to the user devices [ Abstract ].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.